DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 9 August 2019 which claims priority to PCT/SG2018/050063 filed 12 February 2018, which claims foreign priority to SG 10201701102T filed 10 February 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Transformable Hovering Rotorcraft
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “substantially”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiter (US 2015/0028155).
- Regarding Claim 1. Reiter discloses an aircraft (100, fig. 1-5) comprising: 
a fuselage (101) defining a body frame with longitudinal (102), lateral (112) and height axes extending perpendicular to each other and intersecting in a center of gravity of the aircraft (100, the aircraft fuselage is illustrated as a cylindrical body comprising all the required axes); 
a pair of wings (113/114) rotatably coupled, at wing roots, to opposing lateral sides of the fuselage (101, fig. 1 illustrates the wings rotatably coupled at the roots to opposing lateral sides of the fuselage), the pair of wings (113/114) being rotatable relative to each other about a rotational axis (112, “wing arrangement rotatable with respect to the fuselage” [0072]) which is at least substantially parallel to the lateral axis (112, fig. 1 illustrates the rotation capability of the wings around the lateral axis), and each wing (113/114) having an airfoil with a leading edge (115) and a chord (fig. 1 illustrates the airfoil shape with leading edge and chord of each wing); 
a pair of servo motors, each of which connected to a corresponding wing (113/114) and configured to rotate the corresponding wing (113/114) about its rotational axis (112) in two rotational directions (“adjusting the controlling force Fd, e.g. by a servo motor…the desired tilting angle of the wing arrangement is achieved” [0097]); 
a pair of thrust motors (111/111’), each of which mounted on a corresponding wing (114/113) and configured to provide a thrust in a leading direction of the airfoil of the corresponding wing (fig. 1 illustrates the motors on the leading edge of the wings); and 
a flight controller (inherently required for control of the aircraft, “remote controlled by an operator” [0104]) connected to the servo motors and to the thrust motors (the controller is inherently connected to the motors to allow for proper flight and control of the aircraft by the operator), and configured to control each servo motor and each thrust motor, wherein each servo motor is able to rotate the corresponding wing (113/114) about the rotational axis (112) within such a rotational 
- Regarding Claim 2. Reiter discloses the aircraft of claim 1, wherein the flight controller is configured to individually control each servo motor (inherently, to allow for proper control of the aircraft from cruise mode to hover mode, the controller must be capable of individually controlling each servo motor).
- Regarding Claim 3. Reiter discloses the aircraft of claim 1, wherein the flight controller is configured to individually control each thrust motor (inherently, to allow for proper control of the aircraft from cruise mode to hover mode, the controller must be capable of individually controlling each servo motor).
- Regarding Claim 4. Reiter discloses the aircraft of claim 1, wherein at least in the cruising mode (fig. 4) the yawing axis is at least substantially the height axis (fig. 4 illustrates the cruising mode with the yaw and height axis the same).
- Regarding Claim 5. Reiter discloses the aircraft of claim 1, wherein in the monocopter mode (fig. 1 and 3), the fuselage (101) is rotated at least substantially perpendicular relative to the chords of the wings (113/114) such that the yawing axis is at least substantially the longitudinal axis (fig. 1 and 3 illustrate the arrangement of the longitudinal/yawing axis and chord of the wings being perpendicular).
- Regarding Claim 6. Reiter discloses the aircraft of claim 1, wherein the pair of wings (113/114) are rotatable to be at least substantially 180° relative to each other such that the thrust motors provide thrust in opposite directions (fig. 1 and 3 illustrate the arrangement of thrust motors 180° relative to each other).
- Regarding Claim 7. Reiter discloses the aircraft of claim 1, wherein each wing (113/114) is rotatable by at least substantially 90 in an opposite direction to rotation of the other wing such that the thrust motors provide thrust in opposite directions (fig. 1 and 3 illustrate the arrangement of thrust motors providing thrust in opposite directions).

- Regarding Claim 10. Reiter discloses the aircraft of claim 1, wherein each thrust motor (111/111’) is mounted proximal to the leading edge (115) of the airfoil of the respective wing (114/113, fig. 1 and 3-4 illustrate the motor mounted proximal the leading edge of the wing).
- Regarding Claim 11. Reiter discloses the aircraft of claim 1, wherein each thrust motor (111/111’) is configured to provide thrust at least substantially parallel to the chord of the airfoil of the respective wing (113/114, fig. 1 and 3-4 illustrate the motor arrangement wherein the motor provides thrust parallel to the chord of the wing).
- Regarding Claim 12. Reiter discloses the aircraft of claim 1, wherein the rotational axis (112) of the wings (113/114) is collinear with the lateral axis of the aircraft (100, fig. 1 and 3-4 illustrate the arrangement).
- Regarding Claim 17. Reiter discloses the aircraft of claim 1, wherein the flight controller (inherent) is further configured to control yaw of the aircraft (100) by controlling the thrust motors (111/111’, inherently, control of the motors controls the yaw of the aircraft, and as such, the controller is inherently capable of using the motors to control yaw of the aircraft).
- Regarding Claim 18. Reiter discloses the aircraft of claim 1, wherein the airfoil of each wing (113/114) is a flat plate airfoil (fig. 3 and 4 illustrate the flat plate airfoil).
- Regarding Claim 19. Reiter discloses the aircraft of claim 1, wherein the airfoil of each wing (113/114) is symmetrical about the chord of the wing (113/114, fig. 3 and 4 illustrate flat plate airfoils, which are inherently symmetrical about the chord of the wing as illustrated).

Claims 1-4, 6-12, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al. (US 2019/0061935).
For claims 1-4, 6-12, 17 and 20, see figs. 1-6 of Wright and [0032]-[0037] and [0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Wright et al. (US 2019/0061935).
- Regarding Claim 8. Reiter discloses the aircraft of claim 1, wherein the wings (113/114) are immovable relative to the fuselage (100), about the height axis (fig. 1-4 illustrate the wings fixed relative to height).  Reiter does not disclose the wings fixed relative to the longitudinal axis.
However, Wright discloses a similar aircraft (10, fig. 2-4) wherein the wings (14a/b) are fixed relative to the longitudinal axis (fig. 2-4 illustrate the arrangement). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wings of Reiter to be immovable relative to the longitudinal axis as disclosed by Wright to allow for simplification of the control laws for controlling the aircraft during flight, as fixing the wings relative to the height and longitudinal axis fixes the CG in a known location.
- Regarding Claim 20. Reiter discloses the aircraft of claim 1, but does not disclose wherein the aircraft is tailless.
However, Wright discloses a similar aircraft (10, fig. 2-4) wherein the aircraft (10) is tailless (fig. 2-4 illustrate the aircraft with no tail).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Wright to be without a tail as disclosed by Wright to allow for simplified control of the aircraft through the use of the moveable wings, as disclosed by Wright.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Page et al. (US 2012/0248259).
Regarding Claim 16. Reiter discloses the aircraft of claim 1, but does not disclose wherein the flight controller is further configured to control pitch and roll of the aircraft by controlling the servo motors to rotate the corresponding wings about the rotational axis.
However, Page discloses a similar aircraft (fig. 1-11) wherein the flight controller is further configured to control pitch and roll of the aircraft by controlling the servo motors to rotate the corresponding wings about the rotational axis (see [0055]-[0056] of Page).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the controller of the aircraft to control the aircraft as disclosed by Page to allow for precise control of the aircraft through use of the moveable wings.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Obviousness.
- Regarding Claim 13. Reiter discloses the aircraft of claim 1, but does not disclose wherein the airfoil of each wing defines a corresponding center of gravity which is located at a distance of a quarter +/- 5%, or +/-1%, of the length of the chord from the leading edge of the airfoil.
However, the examiner contends that placing the cg of the wing in a location as described is obvious to one or ordinary skill in the art as it relates to rotor blades to allow for control of flapping and other rotary blade phenomenon.
- Regarding Claim 14. Reiter discloses the aircraft of claim 1, but does not disclose wherein each of the thrust motors has a propeller rotatable about a central propeller axis, and each thrust motor is configured to rotate the propeller thereof about its central propeller axis in clockwise direction in both the cruising mode and the monocopter mode, and the wings, when in the monocopter mode, are configured to rotate in a clockwise direction about the yawing axis.
However, the examiner contends that determining the appropriate rotation direction of the propellers and wings in the various flight modes is an obvious matter of design choice to one or ordinary skill in the art as the rotation directions are claimed in both possible configurations resulting in criticality of the rotation direction to be brought into doubt.  

However, the examiner contends that determining the appropriate rotation direction of the propellers and wings in the various flight modes is an obvious matter of design choice to one or ordinary skill in the art as the rotation directions are claimed in both possible configurations resulting in criticality of the rotation direction to be brought into doubt.  
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.